GOODWIN, Circuit Judge,
specially concurring.
Under the compulsion of Intern. Ladies’ Garment Workers’, Etc. v. Sureck, 681 F.2d 624 (9th Cir.1982), which is the law of this circuit, but with which I disagreed, I concur in the majority opinion. I do not believe that a “Terry Stop” in a work place where the immigration officers have a right to be necessarily ripens into an unlawful seizure on the facts of this case. When, however, the court is satisfied that a Fourth Amendment violation has occurred, then I believe that the exclusionary rule, for better or for worse, applies to deportation hearings as well as to criminal prosecutions.